DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 7, 8, 31 are still at issue and are present for examination. 

Election/Restrictions
	Applicant's election without traverse of the invention of Group I, in the paper of 1/12/2022, is acknowledged.  Applicant's election without traverse of the Species of SEQ ID NO:8, in the paper of 1/12/2022, is acknowledged. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of three information disclosure statements on 1/12/2022, is acknowledged.  Those references considered have been indicated as such.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 7, 8, 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 1-3, 7, 8, 31 are directed to all possible methods for modulating the activity of any Cas endonuclease with a target polynucleotide in a cell, comprising providing any anti-CRISPR (ACR) polypeptide to the cell, wherein the anti-CRISPR polypeptide modulates the activity of the Cas endonuclease in the cell.  The specification, however, only provides the representative species of that method of modulating the activity of any Cas endonuclease with a target polynucleotide in a cell, comprising providing the anti-CRISPR (ACR) polypeptide of SEQ ID NO:8 to the cell, wherein the anti-CRISPR polypeptide modulates the activity of the Cas endonuclease in the cell encompassed by these claims.  There is no disclosure of any particular structure to function/activity relationship in the disclosed species of those anti-CRISPR polypeptides.  The specification also fails to describe additional representative species of these methods for modulating the activity of any Cas endonuclease with a target 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim(s) 1-3, 7, 8, 31 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that method of modulating the activity of any Cas endonuclease with a target polynucleotide in a cell, comprising providing the anti-CRISPR (ACR) polypeptide of SEQ ID NO:8 to the cell, wherein the anti-CRISPR polypeptide modulates the activity of the Cas endonuclease in the cell, does not reasonably provide enablement for any possible methods for modulating the activity of any Cas endonuclease with a target polynucleotide in a cell, comprising providing any anti-CRISPR (ACR) polypeptide to the cell, wherein the anti-CRISPR polypeptide modulates the activity of the Cas endonuclease in the cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 
Claim(s) 1-3, 7, 8, 31 are so broad as to encompass possible method for modulating the activity of any Cas endonuclease with a target polynucleotide in a cell, comprising providing any anti-CRISPR (ACR) polypeptide to the cell, wherein the anti-CRISPR polypeptide modulates the activity of the Cas endonuclease in the cell.  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of methods, Cas endonucleases and anti-CRISPR polypeptides broadly encompassed by the claims.  The claims rejected under this section of U.S.C. 112, first paragraph, place minimal structural limits on the anti-CRISPR polypeptides, Cas endonuclease and methods of their use encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to that method of modulating the activity of any Cas endonuclease with a target polynucleotide in a cell, comprising providing the anti-CRISPR (ACR) polypeptide of SEQ ID NO:8 to the cell, 
The specification does not support the broad scope of the claims which encompass any possible method for modulating the activity of any Cas endonuclease with a target polynucleotide in a cell, comprising providing any anti-CRISPR (ACR) polypeptide to the cell, wherein the anti-CRISPR polypeptide modulates the activity of the Cas endonuclease in the cell, because the specification does not establish: (A) regions of the anti-CRISPR (ACR) polypeptide which may be modified effecting the Cas modulation activity; (B) the general tolerance of anti-CRISPR (ACR) polypeptides to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of a anti-CRISPR (ACR) polypeptide with an expectation of obtaining the desired biological function; and (D) the specificity if any of the anti-CRISPR (ACR) polypeptide for certain Cas effectors and types as well as the specific modulation effect of the anti-CRISPR (ACR) on Cas effectors.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the required lipase activities and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495), it would require undue experimentation for one skilled in the art to arrive at the majority of those encompassed variant polymerase polypeptides of the claimed genus.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauch et al. (Cell, Vol 168, No. 1-2, pp 150-158, Jan. 2017.

Thus, claim(s) 1-3, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauch et al. (Cell, Vol 168, No. 1-2, pp 150-158, Jan. 2017.
Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







rgh
2/9/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652